DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claims 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The only difference between claims 1 and 12 are in the preambles, and the preamble of claim 12 does not breath further life into the body of the claim and therefore, it is considered a substantial duplicate thereof.  An agricultural machine can be considered an agricultural substance application system.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 12-13 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17, 18 and 21 of U.S. Patent No. 10,980,170.
Regarding claims 1 and 12, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an agricultural machine/agricultural substance application system, comprising| a source of a substance to be applied to an agricultural field: a substance outlet(spray nozzle) through which the substance is configured to pass to be applied to the field: a control signal generator configured to generate a valve control signal; and a piezo-actuated valve comprising: a valve inlet configured to be in fluidic communication with the source of substance to be applied to the field(to apply the substance to be applied to the agricultural field through a spray nozzle); a valve outlet through which the substance to be applied to the field is configured to pass to move through the piezo-actuated valve(to apply the substance to be applied to the agricultural field through a spray nozzle), a piezo element configured to move in response to the valve control signal, and a flexure coupled to the piezo element, and configured to amplify the movement of the piezo element to provide a valve driving movement.  Claims 1 and 12 of the instant invention are encompassed in claims 1-13 of U.S. Patent No. 10,980,170.
As to claim 2, see claim 2 of U.S. Patent No. 10,980,170.
As to claim 3, see claim 3 of U.S. Patent No. 10,980,170.
As to claim 4 see claim 4 of U.S. Patent No. 10,980,170.
As to claim 5, see claim 5 of U.S. Patent No. 10,980,170.
As to claim 6, see claim 6 of U.S. Patent No. 10,980,170.
As to claim 7, see claims 6 and 7 of U.S. Patent No. 10,980,170.
As to claim 9, see claim 12 of U.S. Patent No. 10,980,170.
As to claim 13, see claims 4, 5 and 6 of U.S. Patent No. 10,980,170.
Regarding claim 18, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of controlling an agricultural machine to apply a substance to an agricultural field. the method comprising generating a valve control signal to control a piezo-actuated valve on the agricultural machine and applying the valve control signal to a piezo actuator in the piezo-actuated valve to control the piezo-actuated valve wherein applying the valve control signal to the piezo actuator comprises deforming a piezo element and amplifying the deformation of the piezo element. with a flexure coupled to the piezo element to provide a valve driving movement.  Claim 18 of the instant invention is encompassed in claims 17,18 and 21 of U.S. Patent No. 10,980,170.
As to claim 19, see claim 18 of U.S. Patent No. 10,980,170.
As to claim 20, see claim 21 of U.S. Patent No. 10,980,170.
Claims 8, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,980,170 in view of Curran, Jr. et al ‘709.  
As to claims 8 and 14, claims 1-13 of U.S. Patent No. 10,980,170, discloses all the featured elements of the instant invention, except for wherein the source of substance to be applied to the field comprises a plurality of separate sources of substance to be applied to the field, a separate source of substance corresponding to each of the plurality of different piezo-actuated valves.  Curran, Jr. et al ‘709 discloses an agricultural machine 1 with a plurality of separate sources 12/12’ of substance to be applied to the field, where each separate source of substance has a corresponding electric control valve 25/25’.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a 
plurality of separate sources of substance to be applied to the field, a separate source of substance corresponding to each of the plurality of different piezo-actuated valves in the apparatus of U.S. Patent No. 10,980,170, as taught by Curran, Jr. et al ‘709, since with such a modification various types of substances can be separately applied to the field depending on the specific type of area on the field being treated.
As to claim 15, see claims 6 and 7 of U.S. Patent No. 10,980,170.
Allowable Subject Matter
Claims 10, 11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Neville ‘946 and Betts-Williams et al ‘686 disclose agricultural machines with a plurality of sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752